Citation Nr: 1426293	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-01 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1987.

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in May 2010.  A transcript of the hearing is of record.  

This claim was previously denied by the Board in July 2013.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veteran's Claims (Court) which, in a February 2014 Order pursuant to a Joint Motion for Remand (JMR), vacated the Board's decision and remanded the issue for additional development and consideration.  

The issues of entitlement to service connection for an acquired psychiatric disorder and for headaches were remanded by the Board in July 2013, and were not subject to consideration by the Court.  The directives contained in that Remand remain applicable.  

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus is related to active duty service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming entitlement to service connection for tinnitus.  At his hearing before a DRO in May 2010, he explained that he served as an Aviation Boatswain's Mate, which caused him to be exposed to aircraft noise while working on the flight line.  Since then, he claimed to have experienced a ringing in the right ear that caused him pain.  He denied experiencing any significant noise exposure since leaving service.  

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection for tinnitus should be granted.  First, the Veteran's record of service and Form DD-214 indicate that he served as an Aviation Boatswain's Mate (Equipment) while on active duty.  As such, he was in a specialty where it is likely that he was exposed to prolonged acoustic trauma.  Moreover, he has denied significant acoustic trauma since service, and such exposure is relatively unexpected in his current employment as a U.S. Postal worker.  

Recognition is given to the fact that the Veteran's tinnitus was not noted during active duty, nor was it specifically noted at his separation physical examination in November 1987.  

Indeed, tinnitus was not noted in the record until he submitted his claim in January 2009, and 22 years after he left active duty.  However, tinnitus is unlike many disorders in that the Veteran is competent to self-diagnose this disorder despite having no medical training, and it is not a disorder that requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Rather, as a disorder that is identified purely on perceived symptoms, he is competent to testify about the presence of tinnitus, if his testimony is credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Here, there is nothing in the record that would lead the Board to doubt the credibility of the Veteran's statements to the extent that he claims to have experienced ringing in his ears, or any assertion that his tinnitus is a result of his service.  Indeed, given his military specialty, it is reasonable to believe that he would experience such symptoms.

Beyond the above, further litigation on this point is clearly not warranted.

In light of the above discussion, the Board concludes that it the preponderance of the evidence supports his claim for service connection.  At the least, the evidence is in equipoise.  Therefore, the appeal is granted.

ORDER

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


